EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Kurzrok on behalf of Len Smith on 3/7/2022.

The application has been amended as follows: 

Claims 5, 10-11 and 15 have been cancelled.

Claims 1, 4, 6, 9 and 12 have been amended as follows:

---------------------
1. 	A chocolate, non-baked, psyllium-containing nutritional composition useful for managing appetite, promoting regularity, controlling glucose, or reducing the risk of heart disease, stroke, obesity, or type-2 diabetes obtained by the process comprising the steps of: (a) making an emulsion comprising: (i) coconut oil in an amount of about 0.8-0.95 wt. % based upon the total composition; (ii) a vegetable oil in an amount of about 1.5-about 2.3 wt. % based upon the total composition; (iii) a starch in an amount of about 3-about 6 wt. % based upon the total composition; and (iv) an emulsifier in an amount of about 0.075-about 0.125 wt. % based upon the total composition; and (b) blending the emulsion with a combination of ingredients comprising: (i) psyllium in an amount of about 10 wt. %-18.5 wt. % based upon the total composition; (ii) a chocolate component in an amount of about 55 wt. %-about 67.5 wt. % based upon the total composition; (iii) a non-emulsion lipid component that is separate from the chocolate component in an amount of about 5 wt. %-about 10 wt. % based upon the total composition; and (iv) a non-psyllium texturizing element in an amount equivalent to about 5 wt. %-about 15 wt. % based upon the total composition, wherein the composition comprises between about 16 wt. %-about 20 wt. % saturated lipid, 11 wt. %-15 wt. % unsaturated lipid; and at least 30 wt. % total lipids based upon the total amount of 

4.	The composition of claim 3, wherein the vegetable oil primarily comprises canola oil.  

6.	The composition of claim 5, wherein the starch primarily comprises corn starch.  

9.	The composition of claim 8, wherein at least about 85% of the non-psyllium texturizing component contains a single ingredient.  

12.	The composition of claim 11, wherein the texturizing component is primarily composed of a crisp rice having a density of at least 0.2g per cubic centimeter.  

-----------------------


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims recite a psyllium containing chocolate composition that is prepared in a specific way and has unique properties.  The formation of the emulsion prior to blending with the additional ingredients and the amounts of the ingredients that provide the instantly claimed formulation is not anticipated nor rendered obvious by the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-9 and 12-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699